Citation Nr: 1412455	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in which, concluded that new and material evidence had not been submitted and declined to reopen the Veteran's respective claims for service connection for a bilateral knee condition and a psychiatric disorder.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In a May 2010 written statement, the Veteran's attorney advised that, on behalf of the Veteran, she was withdrawing the issue of service connection for a bilateral knee condition.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1). 

In an April 2009 rating decision, the RO determined that new and material evidence had not been submitted and declined to reopen the Veteran's claim for service connection for a bilateral knee condition.  The Veteran perfected an appeal as to this issue in December 2009, but in May 2010, his attorney submitted a written statement requesting withdrawal of the bilateral knee condition claim.  

As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration on the claim for service connection for a bilateral knee condition.  Consequently, the appeal as to that issue is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee condition is dismissed.


REMAND

Regarding the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, the record shows that on his December 2012 VA Form 9, the Veteran requested a Travel Board hearing.  He is entitled to this hearing before deciding his appeal as to that issue, and a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, in accordance with his request.  A copy of the notification letter should be placed in the file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


